Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 1 of 18

't

dudge Rienne H. MGElyea

John L. Amsden, Esq. Depari iment 2

BECK AMSDEN & STALPES, PLLC
2000 South 3% Avenue, Suite A
Bozeman, MT 59715

Tel: 406-586-8700

Fax: 406-586-8960
amsden@becklawyers.com

Trent M. Gardner, Esq.

GOETZ, BALDWIN & GEDDES, P.C.
35 North Grand 59715

P.O. Box 6580

Bozeman, MT 59771-6580

Tel: 406-587-0618

Fax: 406-587-5144
TGardner@Goetzlawfirm,com

Attorneys for Plaintiff

_ MONTANA EIGHTEENTH JUDICIAL DISTRICT COURT

 

GALLATIN COUNTY
FARMHOUSE PARTNERS LIMITED Cause No. DV- a) -LBD &
PARTNERSHIP, |
Plaintiff, SUMMONS
vio Milti-Hotising Tax Céedit Partners oe

XXX. -
Multi-Housing Tax Credit Partners
XXX,

Defendant.

 

 

 

 

EXHIBIT

LA

 

 
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 2 of 18

TO: Multi-Housing Tax Credit Partners XXX
A lawsuit has been filed against you.

Within 21 days after service of this summons on you or (42 days if you are
the State of Montana, a state agency, or a stafe officer or employee), you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule
12 of the Montana Rules of Civil Procedure. Do not include the day you were
served in your calculation of time. The answer or motion must be served on the
plaintiff or plaintiff's attorney, if plaintiff is represented by an attomey, whose
name and address are listed above.

If you fail to respond, judgment by default will be entered against you for
the relief demanded in the complaint.

You also must file your answer or motion with the court.

Date:

 

CLERK OF ike HE DISTRICT COURT
SANDY ER

(Seal) |

 

 
Case 2:21-cv-00048-BMM Document 2-1

John L. Amsden, Esq.

BECK AMSDEN & STALPES, PLLC
2000 South 3 Avenue, Suite A
Bozeman, MT 59715

Tel: 406-586-8700

Fax: 406-586-8960

amsden@becklawyers.com

Trent M. Gardner, Esq.

GOETZ, BALDWIN & GEDDES, P.C.
35 North Grand 59715

P.O. Box 6580

Bozeman, MT 59771-6580

Tel: 406-587-0618

Fax: 406-587-5144

TGardner@Goetzlawfirm.com

Attorneys for Plaintiff

Filed 05/25/21 Page 3 of 18

MONTANA BIGHTEENTH JUDICIAL DISTRICT COURT
GALLATIN COUNTY —

 

FARMHOUSE PARTNERS LIMITED
PARTNERSHIP,

Plaintiff,
v.

Multi-Housing Tax Credit Partners
XXX,

Defendant.

 

 

Cause No. DV “a 1~ USO b

COMPLAINT FOR
EQUITABLE RELIEF

 

 
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 4 of 18

Plaintiff Farmhouse Partners Limited Partnership, by and through its counsel

of record, and for its complaint against the above-named Defendant, complains and

alleges as follows:

PARTIES, JURISDICTION AND VENUE

1. Plaintiff Farmhouse Partners Limited Partnership (“Farmhouse”) is an
active Montana limited partnership, in good standing, with its principal place of
business in Bozeman, Montana.

2. Defendant Multi-Housing Tax Credit Partners XXX (“MHTCP”) is a
California limited partnership, which exists for the purpose of investing in certain
housing development projects and which is partially owned by JP Morgan Chase &
Co.

3. Farmhouse and MHTCP are partners in an active Montana limited
partnership in good standing called Farmhouse Partners — College Limited
Partnership (*FCLP"). FPCLP’s mailing address is in Bozeman, Montana. |

4, Farmhouse is the General Partner of EPCLP. METTCP i is the Limited
Partner. |

5. At times relevant hereto, acts, omissions and incidents giving rise to

the causes of action herein asserted occurred in Bozeman, Gallatin County,

Montana.

COMPLAINT FOR EQUITABLE RELIEF -2 _
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 5of 18

6. This Court has subject matter jurisdiction pursuant to Mont. Code
Ann. § 3-5-302.

7. This Court has personal jurisdiction pursuant to Montana’s Long Arm
Rule, Mont. R. Civ. P. 4(b), and the Due Process Clause of the U.S. Constitution,
including because Defendant is found in the State of Montana; transacts business
within the State of Montana; has committed acts resulting in accrual of a tort or
contract actions within the State of Montana; owns, uses, or possesses property, or
an interest therein, within the State of Montana; and/or acts as director, manager,
trustee, or other officer of a business organized under the laws of, or having its
principal place of business within, the State Montana.

- ‘8. Venue is proper in this county, including pursuant to Mont. Code

Ann. §§ 25-2-121 and 25-2- 122, because this is the county ‘where performance
under televant contracts was due, where the subj ect matter of the partnership may

be found, and where damages, loss or injury was incurred.

.ALLEGATIONS COMMON TO ALL COUNTS |
9. Plaintiff Farmhouse hereby incorporates all other paragraphs of this
complaint as though fully set forth herein.
10. The original partners of the FPCLP partnership were Farmhouse

(general partner) and an entity called Multi-Housing Investments LLC (limited

COMPLAINT FOR EQUITABLE RELIEF - 3
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 6 of 18

partner), which entities entered into an Amended and Restated Agreement of
Limited Partnership (“LPA”) dated September 5, 2002.

11. The principal of Farmhouse at the time the LPA was executed was
William C. Dabney III.

12. Pursuant to a First Amendment dated November 25, 2002, MHI
withdrew as the limited partner and MHTCP became the limited partner.

13. Capital contributions under the LPA were used to construct low-
income housing in Bozeman, Montana. The project is now known to the parties as
the “Bridger I” project and is FPCLP’s principal asset.

14. In exchange for its capital contributions, the limited partner (in this
case, MHTCP) receives valuable tax credits worth millions of dollars.

15: The general partner generally makes a sinaller capital contribution,
geis 4s paid by the partnership to do the development work and then manages the
property in exchange for fees paid by the partnership. : |

ié6. The general partner (in this case Plaintiff F armhouse) also receives a
valuable option to purchase the limited partner’ S (Defendant MHTCP’s) interest in
the project. | | |

17. Ondi anuary 26, 2021, Farmhouse timely and properly notified

MHTC?P of its intent t6 exercise its option.

COMPLAINT FOR EQUITABLE RELIEF - 4
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 7 of 18

18. In response, MHTCP informed Farmhouse that MHTCP considered
Farmhouse to be in material breach of the LPA and therefore unable to exercise its
option.

19. The explanation of MHTCP’s contention is as follows:

a. Both Bridger J and a sister project known as “Bridger II” were
developed during the course of their marriage by William C. Dabney III and
Susan B. Dabney (now known as Susan B. Burrows).

b. While William’s entity (Farmhouse) was the formal partner on
the projects, Susan’s family inheritance was the source of the land purchase
for Bridger II, that land and improvements thereon will revert to her at the

end of the ground lease term, and she has been and remains the long-term
. lessor of Bridger I.

c. When William and Susan divorced in 2016, the Court in the
divorce proceedings on October 5, 2016, entered an Order By The Court
approving a stipulated property settlement agreement and decree of
dissolution. Plaintiff Farmhouse herein incorporates by reference the
October 5, 2016, Order By The Court (the «2016 Court Order”), It found
that the property distribution agreement between William and Susan was
“fair, equitable to both parties, not unconscionable, [and] is approved in all

respects...”

COMPLAINT FOR EQUITABLE RELIEF - 5

 
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 8 of 18

d. Part of that distribution contemplated assignment of William’s
interests in various multi-family housing projects, including Bridgers I and
II. Such assignment was conditioned, however, upon the limited partner’s
(MHTCP’s) approval.

e. |MBHTCP notified the parties in 2017 that no assignment would
be approved and that therefore any attempted assignment that might have
occurred was ineffective. A true and correct copy of MHTCP’s attorney’s
letter dated May 23, 2017, is attached hereto as Exhibit 1. Therein,
MHTCP’s attorneys acknowledged in writing that:

As you acknowledge in your letter, pursuant to section 12.1(b)
of the Amended and Restated Agreement of Limited _
Partnership of the Bridger I Partnership (the “Partnership
Agreement”), “the General Partner shall have.the right to assign
all or any part of such General Partner’s Interest in the
- Partnership only with the Consent of the Limited Partner.”
“Consent of the Limited Partner” is defined as “the prior
written consent or approval of the Limited Partner.” As _
evidenced by the Settlement Agreement dated September 30,
2016 (which you attached as Exhibit 1-to your April 20, 2017,
’ letter), the General Partner’s assignment of its option to
purchase the Limited Partner’s Interest in the partnership
to Susan Burrows was expressly conditioned on receiving
the Limited Partner’s consent to the assignment.-

In addition, the Settlement Agreement ... anticipates and.
accounts for the possibility. (if not likelihood) that the Limited
Partner will NOT provide its consent to the.transfer of the
Option, exactly as the Limited Partner has done. Moreover, the .

COMPLAINT FOR EQUITABLE RELIEF - 6
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 9 of 18

General Partner and Ms. Burrows agreed upon how the Option
should be handled under such circumstances.

Exh. 1, Ltr. Quigley to Amsden (May 23, 2017) (emphasis added).

f. This letter also stated that any issues as to the exercise of the
General Partner’s option were premature and would not be triggered until
2021. Id. p. 3.

g. Thus, almost four years ago, MHTCP acknowledged in writing
that the would-be assignment had been expressly conditioned on MHTCP’s
consent and that the conditions for Farmhouse’s exercise of its option rights
would be triggered in 2021.

h. In addition, continuously s since > the date that MHTCP indicated
‘its objection’ to the assignment of the option rights, Farmhouse has operated
and continues to manage and operate the property and MHTCP fas
continued to receivé the benefits therefrom.

ji.’ Yet MHTCP now threatens material breach of its own
obligations based on its characterization of the assignment issue.
20. ‘Farmhouse denies that it thas breached—rnuch less materially
breached—the LPA.
31. Susan’s involvements and interests were understood from the

beginning, MHTCP knew or should have khown thereof, and certainly knew or

COMPLAINT FOR EQUITABLE RELIEF - 7

 
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 10 of 18

should have known that the land under which Bridger II was developed will revert
to her at the end of the ground lease term.

22. A conditional assignment, conditioned upon the limited partner’s
approval, cannot constitute a breach (much less a material breach) of the LPA
under any configuration.

23. Farmhouse contends that it has fully performed all obligations owed
under the LPA or, alternatively, that its performance is excused by virtue of
MHTCP’s materia] breaches.

24. Farmhouse contends that the conditions for exercise of Farmhouse’s
option rights are all satisfied.

25, By way of this complaint, Farmhouse seeks specific performance of
its option rights under the LPA: as well as other appropriate relief under law and
seuity oo . oo - .

26. Spécific performance is appropriate under the circumstances here
presented because the terms of the contract are definite and certain, the remedy at
law is inadequate, Plaintiff has tendered performance, and because performance

will serve the ends of justice.

COMPLAINT FOR EQUITABLE RELIEF - 8
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 11 of 18

CAUSES OF ACTION
COUNT ONE — SPECIFIC PERFORMANCE OF CONTRACT
(Against Defendant MHTCP)

27. Plaintiff hereby incorporates all other paragraphs of this complaint as
though fully set forth herein.

28. Plaintiff Farmhouse and Defendant MHTCP entered into contractual
agreements in the LPA.

29. Plaintiff Farmhouse has fully performed, and is ready, willing and
able to perform, all obligations owed under the LPA or else has been excused from
further performance by virtue of Defendant MHTCP’s breaches.

30. Defendant MHT: CP has breached or is threatening to breach
obligations owed to Farmhouse under the agreements.

34 In particule Defendant MHTCP has refuséd to participate in the
procéss set forth in the [PA for exercise of Farmhouse’s option.

42. Asa result of Defendant MHTCP” s breaches or threatened breaches,
Plaintiff Farmhouse has been forced to hire attorneys and has suffered other
damages, injuries, and harms for which iti is entitled to be compensated or
otherwise entitled to obtain relief herein, including: specific performance of

MHTCP’s obligations under the LPA; a declaration of rights pursuant to Mont.

. COMPLAINT FOR EQUITABLE RELIEF .-9”
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 12 of 18

Code Ann. § 27-8-101 et seq., and applicable common law; an award of damages

in an amount to be decided by a trier of fact; and/or other legal and equitable relief.

COUNT TWO — DECLARATORY RELIEF

(Against Defendant MHTCP)

33. Plaintiff hereby incorporates every other allegation in this complaint
as though fully set forth herein.

34. Disputes currently exist between Plaintiff Farmhouse and Defendant
MHTCP concerning their respective obligations under the LPA.

. 35. Plaintiff Farmhouse alleges that.(i) it has fully performed its
obligations owed under the LPA (and/or that they are excused due to material
breach by MHTCP), (ii) the conditions for exercise of Farmhouse’s option rights
are fully satisfied, (iii) it has timely and properly notified MHTCP of its intent to
do so, and (iv) the interest to be valued and purchased i is the limited partnership
interest currently held by MHTCP, not the underlying real estate.

36. MHTCP, on the other hand, contends that Q) Farmhouse somehow has
forfeited its option rights by virtue of the 2016 Court Order, and (ii) the valuation
on which the option is based must contemplate a hypothetical forced liquidation of
the underlying property, that is, that MHTCP can somehow force Farmhouse to

forfeit its valuable management rights and dissolve the partnership, which is

COMPLAINT FOR EQUITABLE RELIEF - 10
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 13 of 18

scheduled to operate until 2054. There is no legal or factual support for MHTCP’s
arguments for forfeiture of Farmhouse’ option and management rights.

37. Thus, a current controversy exists between the parties, regarding the
proper interpretation and application of the LPA.

38. By reason of the foregoing, a justiciable controversy exists as
contemplated. by Mont. Code Ann. § 27-8-101, et seq.

39. Pursuant thereto, Plaintiff seeks declaratory relief from the Court
establishing that Plaintiff is entitled to exercise the option right set forth in the LPA

and ordering MHTCP to comply with its obligations in connection therewith.

. PRAYER FOR RELIEF...
WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
- od. For specific performance of Defendant MHTCP’s duties under the

LPA, including in connection with the exercise of F armhouse’s option as set forth
in Article VIII of the LPA. -.

2.  For.costs and interest as allowed by law (statutory or common law),
contract, or equity.

3. For any such other relief as may be permitted by law or equity or

deemed appropriate by this Court.

COMPLAINT FOR EQUITABLE RELIEF - 11
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 14 of 18

DATED this 30 day of April 2021.

  
  

. Amsden
AMSDEN & STALPES, PLLC

Attorneys for Plaintiff

COMPLAINT FOR EQUITABLE RELIEF - 12
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 15 of 18

ig COX CASTLE Cox, Castle & Nicholson LLP

2629 Century Park East, Suite 2100

- sk as, Suite
NICHOLSON pr 310986-2200 F. 310.286 2100

 

 

Edward F. Quigley

310.284.2271

equigley@icoxcastle.com
File No. 99999

May 23, 2017

VIA E-MAIL AND US MAIL

John L. Amsden, Esq.

Beck, Amsden & Stalpes

1946 Stadium Drive, Suite 1

Bozeman, MT 59715

Re: Assignment of General Partner’s Option to Purchase the

Limited Partners’ Interests in Farmhouse Partners—College
Limited Partnership (“Bridger I Partnership")

Dear Mr. Amsden:

Our office represents Multi-Housing Tax Credit Partners XXX, the limited
partner of the Bridger I Partnership. This letter responds to your letter of April 20, 2017 directed
to Jeffrey Sussman. Co

The Limited Partner’s Consent is Required

As you acknowledge in your letter, pursuant to section 12.1(b) of the Amended
and Restated Agreement of Limited Partnership of the Bridger I Partnership (the “Partnership
Agreement”), “the General Partner shall have the right to assign all or any part of such General
Partner’s Interest in the Partnership only with the Consent of the Limited Partner.” “Consent of
the Limited Partner” is defined as “the prior written consent or approval of the Limited Partner.”
As evidenced by the Settlement Agreement dated September 30, 2016 (which you attached as
Exhibit 1 to your April 20, 2017 letter), the General Partner’s assignment of its option to
purchase the Limited Partner’s Interest in the partnership to Susan Burrows was expressly
conditioned on receiving the Limited Partner’s consent to the assignment.

In your letter you argue that “Interest” means the entire ownership interest of a
Partner in the Parmership. You argument however ignores the express language of section
12.1(b) which states: “The General Partner shal! have the right to Assign all or any part of such
General Partner’s Interest in the Partnership only with the Consent of the Limited Partner.” By
its express terms, the Partnership Agreement requires the prior written consent of the Limited
Partner whether the General Partner is purporting to assign all of its interest or any part of its
interest. In addition, “Assign” is defined in the Partnership Agreement as “a valid sale,
exchange, transfer, pledge or syndication or other disposition of all or any portion of an Interest.”

EXHIBIT

wiww.coxcastie.com 4

el
4
a
3

 

 
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 16 of 18

John L. Amsden, Esq.
May 23, 2017
Page 2

Once again, the parties made clear that the General Parmer has no right to assign its interest, or
any portion thereof (which naturally includes the General Partner’s purchase option), without the
Limited Partner’s prior written consent. The Limited Partner declined to provide such consent.

The Limited Partner is not obligated to approve the assignment

Contrary to the authority cited in your letter, a limited partner has a right to deny
its consent even if that denial is not in the best interest of the partnership. The law you cite also
ignores the status of Multi-Housing Tax Credit Partners XXX as the limited partner. In any
event, in this case, (i) the Limited Partner declined to consent to the assignment of the General
Partner’s purchase option, and (ii) the Limited Partner’s denial is justified and reasonable
(objectively and subjectively), particularly in light of the conduct and threats made by Ms.
Burrows.

The Limited Parmer’s decision to withhold its consent was certainly reasonable.
The Limited Partner entered into both the Bridger I Partnership and the Bridger II Partnership
with Farmhouse Partners Limited Parmership (“FPLP”) as the General Partner, and Mr. Dabney
as its principal. The Limited Partner underwrote the project with Mr. Dabney and FLPL as the
General Partner and is therefore familiar with Mr. Dabney’s knowledge and experience with the
type of low income housing project here at issue. The Limited Partner does not know Ms.
Burrows, has no understanding of her relevant experience or expertise in low income housing
projects, and does not know her character or business style, including how she deals with’
partners such as the Limited Partner. Given the physical layout of Bridger I and Bridger 1, the
Limited Partner would not want a third party, such as Ms. Burrows, to acquire ownership of
Bridger II and compete with Bridger I while the Limited Partner and FPLP retained ownership of
Bridger I. Likewise, the limited partner of Bridger II would not want a third party, such as Ms.
Burrows, to acquire ownership of Bridger I and compete with Bridger II while the Bridger II
limited partner and FPLP retained ownership of Bridger II.

_ In addition, the purchase option process is a cooperative process that requires the
General Partner and Limited Partner to work together try to agree-upon value and, if that fails,
select an appraiser, provide the appraiser with appropriate information and materials, and work
through an uncertain number of related issues, including those set forth in section 8.1 of the
Partnership Agreement. The Option process can run very smoothly and cooperatively, or can
devolve into costly, distracting litigation. Given the Limited Partner’s familiarity with FPLP and
Mr. Dabney, the Limited Partner was comfortable in granting FPLP a purchase option. In only
brief interactions with Ms. Burrows, it is already clear that she is approaching the valuation
process in a non-cooperative manner, threatening litigation and taking positions completely
contrary to the express language agreed upon by the parties.
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 17 of 18

John L. Amsden, Esq.
May 23, 2017
Page 3

The Court Order does not obii Limited Partner to e
assignment

You letter also insinuvates that the Limited Partner would somehow be in breach of
a Court Order if it refused to consent to the assignment. The Limited Partner was not a party to
the divorce proceedings or the settlement agreement that resulted in the Court’s Order. As such,
the Order does not include the Limited Partner or in any relevant way bind the Limited Partner.

In addition, the Settlement Agreement entered into between the General Partner
and Ms. Burrows expressly states ‘in the event the existing limited partners in Bridger I and
Bridger II do not consent to the transfer of the Options, Dabney shail coopergte, in good faith, in
negotiating a purchase of the limited partner interests in his name, upon terms and conditions
proposed and approved by Burrows, and shall, immediately upon obtaining such limited partner
interests, transfer them to Burrows.” In other words, the Settlement Agreement anticipates and
accounts for the possibility (if not likelihood) that the Limited Partner will NOT provide its _
consent to the transfer of the Option, exactly as the Limited Partner has done. Moreover, the
General Partner and Ms. Burrows agreed upon how the Option should be handled under such
circumstances. In short, the Limited Partner’s denial of consent is not a violation of the Court
Order -- it was expressly contemplated by the Co er.

 

Since the Purchase Option cannot be exercised until 2021. any claim regarding
the Purchase Option is premature

Pursuant to the terms of the Partnership Agreement, this dispute is premature.
The purchase option is not even triggered until 2021.

‘In any event, please advise if Ms. Burrows desires to purchase the Limited
Partner’s Interest now and, if so, please forward any offer Ms. Burrows wishes to make, The
Limited Partner will respond in a timely manner.

eke
This letter is not a recitation of all of the applicable partnership provisions, law or
facts: The Limited Partner does not intend to waive (and does not waive) any of its rights or .
remedies under the Partnership Agreement or otherwise, including its potential right to remove
the General Partner or hold the General Partner in default pursuant to the terms of the Partnership
Agreement.
Case 2:21-cv-00048-BMM Document 2-1 Filed 05/25/21 Page 18 of 18

John L. Amsden, Esq.
May 23, 2017
Page 4
Do not hesitate to call with any questions.

Very truly yours,

 

Edward & Quigley
EFQ

0778387423 94vd
